DETAILED ACTION
This detailed action is in response to the application filed on January 8, 2021, and any subsequent filings.
By preliminary amendment, Applicants have canceled Claims 1-3 and added Claims 4-12. Claims 4-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the direct water purifier without a storage tank as recited in Claims 8 and 12 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities: the recitation of "ice-axial manner" in the written description is not defined (Pr27).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Every embodiment disclosed in the application includes a storage tank with no water purifier not having a storage tank as recited in the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “instantaneous” in Claims 4 and 9 is a relative term which renders the claims indefinite. The term “instantaneous” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the term "instantaneous" renders "water heater" indefinite.
Claims 6 and 10 each recite the limitation "third flow path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Korea Publication No. 10-0480984 ("Kim") in view of Na, Korea Publication No. 10-2016-0116405 ("Na"). Machine translation accompany this action and the claims are mapped to the translation and the drawings in the original documents.
Applicants' claims are directed towards a device.
Regarding Claims 4 and 6-8, Kim discloses a direct water purifier, comprising a pretreatment filter filtering water flowing in through a first flow path (Fig., items 12, 20, Page 1/Line 25 ("Pr/L"), Pg4/L143,150); a reverse osmosis filter receiving and filtering water filtered by the pretreatment filter through a second flow path (Fig., items 28, Pg4/L144, Pg5/L165-66); a flushing flow path connected to the reverse osmosis filter and discharging concentrated water (Fig., item 52, Pg1/L37, Pg6/L207); a flushing valve provided on the flushing flow path (Fig., item 54, Pg2/L41, Pg6/L209); a pump provided on the second flow path and supplying water having a water pressure equal to or higher than a predetermined water pressure to the reverse osmosis filter (Fig., item 22, Pg1/L25 (note pressure an intended use of device, see MPEP 2114)); and wherein the flushing valve opens the flushing flow path while the heating unit (note pressure an intended use of device, see MPEP 2114).
Kim does not disclose a heating unit receiving water passing through the reverse osmosis filter and heating the water through an instantaneous water heater.
Na also relates to a water purifier and discloses a heating unit receiving water passing through a filter and heating the water through an instantaneous water heater (Fig. 1, item 8, Pg5/Paragraphs ("Pg/Pr") 19,20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water purifying device disclosed by Kim with the heater disclosed by Na because, according to Na, there exists a demand for hot water (Pg1/Pr3) wherein the temperature does not vary considerably (Pg2/Pr4).
Additional Disclosures Included:  Claim 6: a pressure reducing valve (Na, Fig. 1, item 1, Pg5/Pr20) provided on the third flow path connected to the reverse osmosis filter (Kim, Fig. (note flow path between RO filter 28 and post-treatment filter 32)); and a backflow prevention valve provided on the third flow path (Kim, Fig. item 30, Pg5/L170).  Claim 7: a post-treatment filter receiving and filtering water filtered by the reverse osmosis filter through the third flow path (Kim, Fig., item 32, Pg5/L170), wherein the heating unit receives water passing through the post-treatment filter (Na, Fig. 1, Pg5/Pr20 (note water filtered before entering heating unit 8)). Claim 8: wherein the direct water purifier does not include a storage tank (Na, Pg1/Pr2; see also 112(a) analysis above).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Korea Publication No. 10-0480984 ("Kim")  in view of Na, Korea Publication No. 10-2016-0116405 ("Na") as applied to Claim 4 above, and further in view of Hwang, Korea Publication No. 10-2010-0122741 ("Hwang"). Machine translation accompany this action and the claims are mapped to the translation and the drawings in the original documents.
Applicants' claim is directed towards a device.
The combination of Kim and Na discloses the direct water purifier of Claim 4, further comprising except a bypass flow path connecting a front end and a rear end of the pump for bypassing; or a bypass valve provided on the bypass flow path, wherein the bypass valve opens the bypass flow path while the heating unit operates.
Hwang also relates to a direct water purifier and discloses a bypass flow path connecting a front end and a rear end of a pump for bypassing (Fig. 5b, items 111, 113, Pg5/L173,175); and a bypass valve provided on the bypass flow path (Fig. 5b, item 183c, Pg5/L176).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water purifier disclosed by the combination of Kim and Na with the bypass and valve disclosed by Hwang because, according to Hwang, the bypass and valve allow for maintenance and replacement of the pump while keeping the water supplied smoothly (Pg5/L172-175). Further, the claimed operation of opening the bypass while running the heating unit does not impart any structure to the claimed invention yet the intended use of an apparatus does not impart patentability to a device claim (see MPEP 2114).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Korea Publication No. 10-0480984 ("Kim") in view of Na, Korea Publication No. 10-2016-0116405 ("Na") and further in view of Hwang, Korea Publication No. 10-2010-0122741 ("Hwang"). Machine translation accompany this action and the claims are mapped to the translation and the drawings in the original documents.
Applicants' claims are directed towards a device.
Regarding Claims 9-12, Kim discloses a direct water purifier, comprising a pretreatment filter filtering water flowing in through a first flow path (Fig., items 12, 20, Pg1/L25, Pg4/L143,150); a reverse osmosis filter receiving and filtering water filtered by the pretreatment filter through a second flow path (Fig., items 28, Pg4/L144, Pg5/L165-66); a flushing flow path connected to the reverse osmosis filter and discharging concentrated water (Fig., item 52, Pg1/L37, Pg6/L207); a flushing valve provided on the flushing flow path (Fig., item 54, Pg2/L41, Pg6/L209); a pump provided on the second flow path and supplying water having a water pressure equal to or higher than a predetermined water pressure to the reverse osmosis filter (Fig., item 22, Pg1/L25 (note pressure an intended use of device, see MPEP 2114)); and wherein the flushing valve opens the flushing flow path while the heating unit (note pressure an intended use of device, see MPEP 2114).
Kim does not disclose a bypass flow path connecting a front end and a rear end of the pump for bypassing; a bypass valve provided on the bypass flow path; a heating unit receiving water passing through the reverse osmosis filter and heating the water through an instantaneous water heater, or wherein the bypass valve opens the bypass flow path while the heating unit operates.
Hwang also relates to a direct water purifier and discloses a bypass flow path connecting a front end and a rear end of a pump for bypassing (Fig. 5b, items 111, 113, Pg5/L173,175); and a bypass valve provided on the bypass flow path (Fig. 5b, item 183c, Pg5/L176).
Na also relates to a water purifier and discloses a heating unit receiving water passing through a filter and heating the water through an instantaneous water heater (Fig. 1, item 8, Pg5/Pr19,20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water purifier disclosed by Kim and Na with the bypass and valve disclosed by Hwang because, according to Hwang, the bypass and valve allow for maintenance and replacement of the pump while keeping the water supplied smoothly (Pg5/L172-175). Further, the claimed operation of opening the bypass while running the heating unit does not impart any structure to the claimed invention yet the intended use of an apparatus does not impart patentability to a device claim (see MPEP 2114). It would have also been obvious to combine the water purifying device disclosed by the combination of Kim and Hwang with the heater disclosed by Na because, according to Na, there exists a demand for hot water (Pg1/Pr3) wherein the temperature does not vary considerably (Pg2/Pr4).
Additional Disclosures Included:  Claim 10: a pressure reducing valve (Na, Fig. 1, item 1, Pg5/Pr20) provided on the third flow path connected to the reverse osmosis filter (Kim, Fig. (note flow path between RO filter 28 and post-treatment filter 32)); and a backflow prevention valve provided on the third flow path (Kim, Fig. item 30, Pg5/L170).  Claim 11: a post-treatment filter receiving and filtering water filtered by the reverse osmosis filter through the third flow path (Kim, Fig., item 32, Pg5/L170), wherein the heating unit receives water passing through the post-treatment filter (Na, Fig. 1, Pg5/Pr20 (note water filtered before entering heating unit 8)). Claim 12: wherein the direct water purifier does not include a storage tank (Na, Pg1/Pr2; see also 112(a) analysis above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779